DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on January 04, 2021 has been entered. Claims 1-3 and 5-17 are pending in this application.

Allowable Subject Matter
Claims 1-3 and 5-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art to Kobayashi et al. [US 20060169207 A1] teaches a semiconductor manufacturing apparatus. In particular, a semiconductor manufacturing apparatus capable of suppressing the quantity of particles adhering to samples such as wafers. The prior art to Casey et al. [US 5916374 A] teaches a cleaning method and related apparatus for cleaning semiconductor screening masks using an aqueous alkali detergent solution applied under high pressure simultaneously from both sides of the mask, followed by a drying step that uses air knives to blow off the mask surface any residual cleaner solution.
	However, with regard to claim 1, the prior art of record does not anticipate nor render obvious to one skilled in the art a conveyance apparatus as claimed, more specifically, the apparatus comprising a holding unit configured to hold and convey a substrate; and an outlet unit disposed in the holding unit, the outlet unit including:


	With regard to claim 14, the prior art of record does not anticipate nor render obvious to one skilled in the art a conveyance method as claimed, more specifically the method comprising a conveying step of conveying the substrate; and a blowing step of blowing a gas in a first direction, which is a direction oblique to a first surface of the substrate held by the holding unit, toward the first surface, and in a second direction oblique to a second surface of the substrate, the second surface being opposite the first surface, toward the second surface, in the conveying step, as required by claim 14.
	With regard to claim 15, the prior art of record does not anticipate nor render obvious to one skilled in the art a lithography apparatus as claimed, more specifically the apparatus comprising a processing unit configured to form a pattern on a substrate conveyed by a conveyance apparatus, the conveyance apparatus including; a holding unit configured to hold and convey the substrate[[,]]; and an outlet unit which is disposed in the holding unit and includes a first outlet port configured to blow a gas in a first direction, which is a direction oblique to a first surface of the substrate held by the holding unit, toward the first surface, and a second outlet port configured to blow a gas in a second direction oblique to a second surface of the substrate, the second surface being opposite the first surface, toward the second surface, as required by claim 15.

	With regard to claim 17, the prior art of record does not anticipate nor render obvious to one skilled in the art an article manufacturing method as claimed, more specifically the method comprising the lithography apparatus that includes a processing unit which forms the pattern on the substrate conveyed by a conveyance apparatus including; a holding unit which holds and conveys the substrate; and an outlet unit which is disposed in the holding unit and includes a first outlet port configured to blow a gas in a first direction, which is a direction oblique to a first surface of the substrate held by the holding unit, toward the first surface, and a second outlet port configured to blow a gas in a second direction oblique to a second surface of the substrate, the second surface being opposite the first surface, toward the second surface, in combination with the other elements required by claim 17.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESFIN ASFAW whose telephone number is (571)270-5247.  The examiner can normally be reached on Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MESFIN T ASFAW/           Primary Examiner, Art Unit 2882